Original petition filed in this court by Lila Andrews and others for mandamus and certiorari to W. L. Hobbs, as clerk and register of the circuit court of Russell county, Ala., to require him to approve the security for cost filed by petitioners with said register for the appeal taken by petitioners from a decree of the circuit court, dismissing the bill of complaint filed by them in said cause against W. T. Davis and others to require him, as such official, to issue citation to the respondents in said cause on said appeal, and to prepare and send up to this court a proper transcript of the record and proceedings in said cause for a review by this court, on appeal, of the proceedings and judgment in said cause, and for such order, decree, or judgment of this court as may be proper.
Upon consideration of the petition and proof submitted by petitioners and of the respondents' answer thereto, we are of the opinion the petitioners are entitled to the writ of mandamus prayed for.
It is therefore here ordered that a peremptory writ of mandamus issue, directed to the said W. L. Hobbs, as register of the circuit court of Russell county, Ala., directing him, as such register, to make and forward to this court, without delay, under his seal of *Page 531 
office and official certificate, a full and complete transcript of the record and proceedings in the case of Lila Andrews et al. v. Fannie Thomas et al., lately pending in the circuit court of Russell county, Ala., in equity, and which was dismissed out of said court on January 10, 1935; and also requiring him, the said W. L. Hobbs, as such register, to issue citation to each of the respondents, notifying them that the complainants had taken and prosecuted an appeal to the Supreme Court from the decree of circuit court rendered in said cause on January 10, 1935; and that he, as such register, approve the bond for cost of appeal filed by the said appellants Lila Andrews et al., if the same is now in the file in said cause, or in the possession of such register, but at all events to forward, without delay, a duly authenticated and certified transcript of the record and proceedings in said cause to this court, in all respects as fully and completely as the same appear in said circuit court of Russell county.
When said record is filed in this court, if the original security for cost has not been located and approved, the petitioners will be allowed a reasonable time within which to file in this court proper security for costs, to be approved by the clerk of this court. Code, § 6145.
Let peremptory writ of mandamus issue.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.